Title: From Thomas Jefferson to George Joy, 31 March 1790
From: Jefferson, Thomas
To: Joy, George



Sir
New York March 31st. 1790.

I have considered your application for Sea Letters for the Ship Eliza, and examined into the precedents which you supposed might influence the determination. The Resolution of Congress which imposes this duty on the Secretary for foreign affairs, provides expressly “that it be made appear to him by oath or affirmation, or by such other evidence as shall by him be deemed satisfactory that the vessel is commanded by Officers Citizens of the United States.” Your affidavit satisfies me that one of the Officers is a Citizen of the United States; but you are unacquainted with the others, and without evidence as to them, and even without a presumption that they are Citizens except so far as arises on the circumstances of the Captain’s being an American, and the Ship sailing from an American Port. Now I cannot in my conscience say that this is evidence of the fact, satisfactory to my mind. The precedents of relaxation by Mr. Jay were all between the date of the Resolution of Congress (February 12th. 1788) and his public advertisement, announcing the evidence which must be produced. Since this last, the proceedings have been uniform and exact. Having perfect confidence in your good faith, and therefore without a suspicion of any fraud intended in the present case, I could have wished sincerely to grant the Sea Letter; but besides the letter of the Law which ties me down, the public security against a partial dispensation of Justice depends on it’s being dispensed by certain rules. The slightest deviation in one circumstance becomes a precedent for another, that for a third and so on without bounds. A relaxation in a case where it is certain no fraud is intended, is laid hold off by others afterwards to cover fraud. I hope therefore you will be sensible of the necessity of my adhering to the rules which have been published and practised by my predecessor, and that I am with great respect &c.
